UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6552


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KOFIE AKIEM JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge.  (1:03-cr-00047-FPS-RWT-1; 1:13-cv-
00267-FPS-RWT)


Submitted:   March 7, 2017                 Decided:   March 17, 2017


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Gray R. Proctor, Orlando, Florida, for Appellant.         William
Ihlenfeld, II, United States Attorney, Robert H. McWilliams,
Jr., Assistant United States Attorney, Wheeling, West Virginia;
Leslie R. Caldwell, Assistant Attorney General, Sung-Hee Suh,
Deputy Assistant Attorney General, Thomas E. Booth, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kofie          Akiem   Jones   appeals         the   district      court’s     orders

accepting the magistrate judge’s recommendation and dismissing

his 28 U.S.C. § 2255 (2012) motion as “second or successive”

within the meaning of § 2255(h), and denying his Fed. R. Civ. P.

59(e) motion for reconsideration. ∗                    Jones argued that his § 2255

motion was not successive pursuant to Magwood v. Patterson, 561

U.S.       320   (2010),      because      his    resentencing         constituted    a     new

judgment intervening between his prior § 2255 motions and this

one.       In dismissing his motion, the district court rejected the

argument but granted him a certificate of appealability.

       We recently “join[ed] the chorus of our sister circuits in

finding that when a habeas petition is the first to challenge a

new judgment, it is not second or successive . . . regardless of

whether          it     challenges      the          sentence     or     the     underlying

conviction.”             In   re   Gray,    No.      16-433,     __    F.3d    __,   2017    WL

775861, at *3 (4th Cir. Feb. 28, 2017).                         In light of our holding

in Gray, we vacate the district court’s orders and remand for

further proceedings.               We dispense with oral argument because the


       ∗
       In the first order, the district court granted Jones a
certificate of appealability as to its dispositive procedural
ruling that his § 2255 motion was second or successive within
the meaning of § 2255(h). To the extent that it is required, we
grant Jones a certificate of appealability as to the district
court’s subsequent order denying his motion for reconsideration.



                                                 2
facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                       VACATED AND REMANDED




                                       3